COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Interest of T. C., a Child
                             In the Interest of T.L.C., a Child

Appellate case number:       01-17-00497-CV
                             01-17-00498-CV

Trial court case number:     2014-71072
                             2011-08360

Trial court:                 309th District Court of Harris County

        These appeals involve termination and child-protection cases. Appellant’s brief
initially was due on September 11, 2017. After we abated the appeal and the trial court
appointed new appellate counsel, appellant’s brief was due on November 6, 2017. We
extended the time to file appellant’s brief to December 8, 2017, with no further
extensions. Appellant, however, has not filed a brief. Appellant’s brief is due no later
than FRIDAY, JANUARY 5, 2018. No extensions will be granted. See TEX. R. APP.
P. 28.4(a), 38.6(d).
       If a brief is not filed as directed, we may abate these appeals and remand the
cases to the trial court to determine whether appellant wishes to peruse her appeals
and whether substitute counsel should be appointed.1
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually         Acting for the Court
Date: December 19, 2017

1
       Because these appeals involve termination and child-protection cases, this Court was
       required to bring the appeals to final disposition no later than December 28, 2017, so far
       as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted in Tex. Gov’t. Code Ann.,
       tit. 2, subtit. F app. (Vernon 2013).